Exhibit 10(h)

 

FIRST AMENDMENT TO
HAGGAR CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

1.             Introduction.  This First Amendment to the Haggar Corp.
Supplemental Executive Retirement Plan (the “Amendment”), dated as of this 14
day of February, 2003, is made and adopted by Haggar Corp., a Nevada corporation
(the “Corporation”), and consented to by the parties named on the signature page
hereto.  The Haggar Corp. Supplemental Executive Retirement Plan (the “Plan”)
was authorized and adopted by the Compensation Committee of the Board of
Directors of the Corporation, and was effective October 1, 1999.  Pursuant to
Article 6.1, the Plan is hereby amended as set forth herein.  Capitalized terms
used herein, but not otherwise defined, shall have the same meaning assigned to
them in the Plan.

 

2.             Definition of Change in Control.  Section 1.5 of the Plan is
hereby amended as follows:

 

(a)           Clause (i) is deleted in its entirety and replaced with the
following:

 

“(i) a merger or consolidation of the Corporation or Haggar Clothing Co. with or
into another entity, or the exchange of securities (other than a merger or
consolidation) by the holders of the voting securities of the Corporation or
Haggar Clothing Co. and the holders of voting securities of any other entity, in
which the shareholders of the Corporation or Haggar Clothing Co. immediately
before the transaction do not own 50% or more of the combined voting power of
the voting securities of the surviving entity or its parent immediately after
the transaction,”

 

(b)           The phrase “of two (2) consecutive years” is deleted from clause
(v).

 

(c)           All occurrences of “a Participating Employer” or “the
Participating Employer’s” are replaced by “Haggar Clothing Co.” or “Haggar
Clothing Co.’s”, as applicable.

 

3.             Effect on Other Provisions.  Except as expressly amended hereby,
the Plan shall remain in full force and effect as originally adopted.

 

4.             Adoption by Board.  The foregoing amendments to the Plan were
adopted by the Board of Directors of the Corporation on January 28, 2003.

 

5.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and together shall
constitute one and the same Amendment.

 

6.             Governing Law.  The Provisions of this Amendment shall be
construed according to the law of the State of Texas excluding the provisions of
any such laws that would require the application of the laws of another
jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been entered into as of the date and year
first above written.

 

 

 

HAGGAR CORP.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

/s/  David Tehle

 

 

Name:  David Tehle

 

 

Title:  Executive Vice President

 

 

and Chief Financial Officer

 

 

FOR PURPOSES OF ARTICLE 6.1 OF THE PLAN,
THE FOLLOWING INDIVIDUALS EXPRESSLY
CONSENT TO THE AMENDMENT:

 

 

/s/  Frank D. Bracken

 

Frank D. Bracken

 

 

/s/  J. M. Haggar, III

 

J. M. Haggar, III

 

2

--------------------------------------------------------------------------------